Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear structure.  As written the claim is unclear if both the first and second surfaces both contact the first and second thyristors, or if each one only contacts one thyristors.  The claim will be examined as reading:
Claim 4 (Currently amended): The cooling device of claim 1, wherein the cooling device is between a first thyristor and a second thyristor, and the first surface is in thermal contact with the first thyristor and the second surfaceis in thermal contact with the thyristor
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear structure.  As written the claim is unclear if both the third and fourth surfaces both contact the first and second resistors, or if each one only contacts one resistor.  The claim will be examined as reading:
Claim 5 (Currently amended): The cooling device of claim 1, wherein the cooling device is between a first resistor and a second resistor and the third surface is in thermal contact with the first resistor and the fourth surface is in thermal contact with the resistor.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear structure.  As written the claim is unclear if each of the first and second flow circuits are both defined by the first and third cooling plates or if each one is defined by just a single one of the two listed plates, further as written it is not clear if the first and second circuits each are sets (plural) sets of serpentine-shaped cooling microchannels or if each is singular, and the microchannels are a plurality when taken together, further it is unclear if the cooling microchannels are all made by the first and second plate or if each has the microchannels independent to itself (applicant seems to try to clarify with the term “respectively” but it does not appear to clarify the limitation. The claim will be examined as reading:
Claim 6 (Currently amended): The cooling device of claim 1, wherein the first circuit defined by the first plate includes a first set of serpentine shaped cooling microchannel, and the second flow circuit defined by the third cooling plate includes amicrochannel

Allowable Subject Matter
Claims 1-2, 7, and 15 allowed.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Examiner contacted attorney of record, Gary Hartman, about amendment to allow the claims rejected under 112(b) above.  Examiner was notified that applicant/assignee had changed representations but no official notice had been filed with USPTO thus examiner moved forward with final office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763